NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 DERRICK DAMARIAN LOWE, Petitioner.

                         No. 1 CA-CR 19-0086 PRPC
                             FILED 9-19-2019


              Petition for Review from the Maricopa County
                          No. CR2015-002410-002
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Respondent

Derrick Damarian Lowe, Buckeye
Petitioner
                               STATE v. LOWE
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Paul J. McMurdie, Chief Judge Peter B. Swann, and Judge
Samuel A. Thumma delivered the following decision.


PER CURIAM:

¶1          Petitioner Derrick Lowe seeks review of the superior court’s
order denying his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1. This is Lowe’s second petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of discretion.

¶4            We grant review but deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          2